IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 16 EM 2019
                                            :
                    Respondent              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
SAVONG CHHOEUM,                             :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 15th day of May, 2019, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.